Exhibit 99.1 Gerdau Ameristeel Announces Third Quarter 2007 Results TAMPA, FL, November 6, 2007 - Gerdau Ameristeel Corporation (NYSE: GNA; TSX: GNA) today reported net income of $123.8 million, or $0.40 per share fully diluted, for the three months ended September 30, 2007, a 35% increase in comparison to net income of $91.4 million, or $0.30 per share fully diluted, for the three months ended September 30, 2006. For the nine months ended September 30, 2007, net income is $396.5 million, or $1.29 per share fully diluted, an increase of 29% compared to net income of $307.9 million, or $1.01 per share fully diluted, for the nine months ended September 30, 2006. Revenues for the three months ended September 30, 2007 increased 20% to $1.4 billion from $1.2 billion for the three months ended September 30, 2006.For the three months ended September 30, 2007, finished steel shipments increased to 1.8 million tons, an increase of 123 thousand tons from the three months ended September 30, 2006, primarily as a result of the acquisitions of Chaparral Steel and Pacific Coast Steel. Average mill finished steel selling prices increased 11% over the level in this same period in 2006. For the nine months ended September 30, 2007, revenues were $4.1 billion compared to $3.4 billion for the nine months ended September 30, 2006.For the nine months ended September 30, 2007, finished steel shipments increased to 5.4 million tons, an increase of 309 thousand tons from the nine months ended September 30, 2006, primarily as a result of the acquisitions of Chaparral Steel, Sheffield Steel, and Pacific Coast Steel. Average mill finished steel selling prices increased 11% over those in this same period in 2006. For the three months ended September 30, 2007, metal spread, the difference between mill selling prices and scrap raw material costs, was $440 per ton, and an increase of $50 per ton from the same period in 2006.For the nine months ended September 30, 2007, metal spread was $409 per ton, an increase of $35 per ton from the same period in 2006. EBITDA was $253.8 million for the three months ended September 30, 2007 and $742.9 million for the nine months ended September 30, 2007, compared to EBITDA of $211.4 million for the three months ended September 30, 2006 and $607.0 million for the nine months ended September 30, 2006. Included in selling and administrative expense for the three and nine months ended September 30, 2007 is a non-cash pretax expense reversal of $2.0 million and a non-cash pretax expense of $16.0 million, respectively, to mark to market outstanding stock appreciation rights and expenses associated with other executive compensation agreements compared to a non-cash pretax expense reversal of $0.6 million and a non-cash pretax expense of $30.6 million, respectively, for the three and nine months ended September 30, 2006. On September 14, 2007, the Company completed its $4.2 billion acquisition of Chaparral Steel Company (“Chaparral”), broadening Gerdau Ameristeel’s product portfolio and giving it a wide range of structural steel products.Chaparral is a leading producer of structural steel products in North America and also a major producer of steel bar products. It operates two mini-mills, one located in Midlothian, Texas, and the other located in Petersburg, Virginia. The acquisition was financed with credit facilities totaling $3.9 billion. As a result of Chaparral’s operations only being included subsequent to the acquisition date and fair value purchase accounting adjustments required under US GAAP, the Chaparral assets did not significantly contribute to the operating income of the Company for the three months ended September 30, 2007. On November 1, 2007, the Company filed a final short form prospectus with the securities regulatory authorities in each of the provinces and territories of Canada and with the United States Securities and Exchange Commission, in connection with an offering in the United States and Canada of 110 million of its common shares. Gerdau S.A., which currently owns approximately 66.5% of the outstanding common shares of the Company, has agreed to purchase approximately 73 million common shares from the Company in the offering. Approximately 37 million common shares will be distributed to the public through an underwriting syndicate. The offering is expected to close on November 7, 2007. The net proceeds of the offering of approximately $1.3 billion will be used to partially repay the loans incurred by the Company in connection with the acquisition of Chaparral (described above). The Company has also granted the underwriters an option to purchase up to an additional 5,535,750 common shares at the public offering price (as adjusted, if applicable, for any dividends declared and payable on the common shares prior to exercise of the option), less underwriting commission within 30 days following the closing of the offering. Gerdau S.A. has agreed to purchase, within two days after the exercise of the overallotment option, a number of additional common shares to maintain its approximate 66.5% ownership interest, at the public offering price (as adjusted, if applicable, for any dividends declared and payable on the Company common shares prior to exercise of the option). On November 5, 2007, the Board of Directors approved a quarterly cash dividend of $0.02 (two US$ cents) per common share, payable December 12, 2007 to shareholders of record at the close of business on November 27, 2007. CEO Comments Mario Longhi, President and CEO of Gerdau Ameristeel, commented “Our operations have performed well during 2007 and earnings through the first nine months of 2007 have already surpassed our full year earnings from 2006. The slowdown in the North American residential construction segment has little direct impact to our demand as we primarily service the infrastructure and non-residential construction industry which remains strong. We are focused on executing on our integration strategy for Chaparral which to date has proceeded well.Employees from both organizations have been fully engaged in this process, sharing best practices to seek to ensure that synergy opportunities are realized. With the expected completion of our equity offering generating approximately $1.3 billion of cash, prior to any exercise of the overallotment option, to reduce our debt levels, we believe that our capital structure will be well positioned for the coming years.” Forward Looking Statements In this press release, “Gerdau Ameristeel” and “Company” refer to Gerdau Ameristeel Corporation and its subsidiaries and 50%-owned joint ventures.Certain statements in this press release, including, without limitation, the section entitled “CEO Comments” constitute forward-looking statements.Such statements describe the Company’s assumptions, beliefs and expectations with respect to its operations, future financial results, business strategies and growth and expansion plans can often be identified by the words “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” and other words and terms of similar meaning.The Company cautions readers that forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those currently projected by the Company.In addition to those noted in the statements themselves, any number of factors could affect actual results, including, without limitation: Excess global steel industry capacity and the availability of competitive substitute materials; the cyclical nature of the steel industry and the industries served by the Company; steel imports and trade regulations; a change in China’s steelmaking capacity or slowdown in China’s steel consumption; the ability to integrate newly-acquired businesses such as Chaparral and achieve synergies; the Company’s level of indebtedness; the Company’s participation in consolidation of the steel industry; increases in the cost of steel scrap, energy and other raw materials; the ability to renegotiate collective bargaining agreements and avoid labor disruptions; the cost of compliance with environmental and occupational health and safety laws; the enactment of laws intended to reduce greenhouse gases and other air emissions; unexpected equipment failures and plant interruptions or outages; the substantial capital investment and similar expenditures required in the Company’s business; the loss of key employees; interest rate risk; the Company’s ability to fund its pension plans; currency exchange rate fluctuations; competitors’ relief of debt burdens and legacy costs by seeking protection under the bankruptcy laws; the accuracy of estimates used in the preparation of the Company’s financial statements; and the Company’s reliance on joint ventures that it does not control. Any forward-looking statements in this press release are based on current information as of the date of this press release and the Company does not undertake any obligation to update any forward-looking statements to reflect new information, future developments or events, except as required by law. Notice of Conference Call Gerdau Ameristeel invites you to listen to a live broadcast of its third quarter conference call on Tuesday, November 6, 2007, at 2:30 pm EST.The call will be hosted by Mario Longhi, President and CEO, and Barbara Smith, VP and CFO, and can be accessed via our Web site at www.gerdauameristeel.com.Web cast attendees are welcome to listen to the conference in real-time or on-demand at your convenience. About Gerdau Ameristeel Gerdau Ameristeel is the second largest mini-mill steel producer in North America with an annual manufacturing capacity of approximately 11.7 million tons of mill finished steel products.Through its vertically integrated network of 19 mini-mills (including one 50%-owned joint venture mini-mill), 19 scrap recycling facilities and 62 downstream operations, Gerdau Ameristeel serves customers throughout the United States and Canada.The Company’s products are generally sold to steel service centers, to steel fabricators, or directly to original equipment manufacturers (“OEMs”) for use in a variety of industries, including non-residential, infrastructure, commercial, industrial and residential construction, metal building, manufacturing,automotive, mining, cellular and electrical transmission and equipment manufacturing.Gerdau Ameristeel’s common shares are traded on the New York Stock Exchange and the Toronto Stock Exchange under the symbol GNA. 2 EBITDA (earnings before interest, taxes, depreciation and amortization and minority interest, deducting earnings from 50% owned joint ventures and adding cash distributions from 50% owned joint ventures) is a non-GAAP measure that management believes is a useful supplemental measure of cash available prior to debt service, capital expenditures and income tax.Investors are cautioned that EBITDA should not be construed as an alternative to net income determined in accordance with GAAP as an indicator of the Company’s performance or to cash flows from operations as a measure of liquidity and cash flows. EBITDA does not have a standardized meaning prescribed by GAAP.The Company’s method of calculating EBITDA may differ from the methods used by other companies and, accordingly, it may not be comparable to similarly titled measures used by other companies.Reconciliation of EBITDA to net income is shown below: For the Three Months Ended - Unaudited September 30, 2007 September 30, 2006 As Amended ($000s) Net income $123,814 $91,436 Income tax expense 56,772 51,471 Interest and other expense on debt 18,326 16,147 Depreciation and amortization 39,726 61,608 Earnings from 50% owned joint ventures (10,188) (39,641) Cash distribution from 50% owned joint ventures 20,424 30,423 Minority interest 4,948 - EBITDA $253,822 $211,444 For the Nine Months Ended - Unaudited September 30, 2007 September 30, 2006 As Amended ($000s) Net income $396,477 $307,914 Income tax expense 190,577 157,744 Interest and other expense on debt 32,238 36,580 Depreciation and amortization 98,954 116,187 Earnings from 50% owned joint ventures (42,217) (103,018) Cash distribution from 50% owned joint ventures 52,078 91,576 Minority interest 14,834 - EBITDA $742,941 $606,983 For more information please contact: Mario Longhi Barbara R. Smith President and Chief Executive Officer Vice President and Chief Financial Officer Gerdau Ameristeel Gerdau Ameristeel (813) 207-2346 (813) 319-4324 mlonghi@gerdauameristeel.com basmith@gerdauameristeel.com 3 SUPPLEMENTAL OPERATING AND FINANCIAL INFORMATION - UNAUDITED THE INFORMATION IN THIS TABLE EXCLUDES 50% OWNED JOINT VENTURES For the Three Months Ended September 30, 2007 September 30, 2006 Tons Tons Production Melt Shops 1,766,667 1,751,565 Rolling Mills 1,765,185 1,716,506 Tons % Tons % Finished Steel Shipments Rebar 387,893 22% 402,310 24% Merchant / Special Sections 856,760 48% 765,120 45% Rod 182,659 10% 208,885 13% Fabricated Steel 366,082 20% 293,599 18% Total Shipments 1,793,394 100% 1,669,914 100% $/Ton $/Ton As Amended Selling Prices Mill external shipments 659 593 Fabricated steel shipments 891 762 Scrap Charged 219 203 Metal Spread (Selling price less scrap) Mill external shipments 440 390 Fabricated steel shipments 672 559 Mill manufacturing cost 273 249 4 SUPPLEMENTAL OPERATING AND FINANCIAL INFORMATION - UNAUDITED THE INFORMATION IN THIS TABLE EXCLUDES 50% OWNED JOINT VENTURES For the Nine Months Ended September 30, 2007 September 30, 2006 Tons Tons Production Melt Shops 5,293,628 5,153,852 Rolling Mills 5,248,041 4,917,344 Tons % Tons % Finished Steel Shipments Rebar 1,261,346 23% 1,173,710 23% Merchant / Special Sections 2,487,227 47% 2,438,399 48% Rod 561,254 10% 587,064 12% Fabricated Steel 1,068,994 20% 870,593 17% Total Shipments 5,378,821 100% 5,069,766 100% $/Ton $/Ton As Amended Selling Prices Mill external shipments 632 571 Fabricated steel shipments 877 750 Scrap Charged 223 197 Metal Spread (Selling price less scrap) Mill external shipments 409 374 Fabricated steel shipments 654 553 Mill manufacturing cost 259 244 5 50% Owned Joint Venture Results The following table summarizes the results of the Company’s portion of its 50% owned joint ventures, primarily Gallatin Steel, a flat rolled mill joint venture with Dofasco Inc. Three Months Ended - Unaudited Nine Months Ended - Unaudited September 30, September 30, September 30, September 30, 2007 2006 2007 2006 Tons Shipped 201,908 2 05,078 602,709 615,210 ($000s) Income from Operations $ 10,403 $ 39,933 $ 43,504 $ 103,282 Net Income 10,188 39,641 42,217 103,018 EBITDA 13,365 40,647 51,644 108,800 $/Ton $/Ton $/Ton $/Ton Average Selling Price 526.42 641.48 536.89 598.55 Scrap Charged 266.72 256.59 263.17 243.28 Metal Spread 259.70 384.89 273.72 355.27 ncome from Operations 51.52 194.72 72.18 167.88 EBITDA 66.19 198.20 85.69 176.85 6 GERDAU AMERISTEEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (US$ in thousands, except earnings per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, 2007 2006 2007 2006 As Amended As Amended NET SALES $1,397,176 $1,160,050 $4,071,990 $3,425,070 OPERATING EXPENSES Cost of sales (exclusive of depreciation and amortization) 1,127,924 932,909 3,247,987 2,765,856 Selling and administrative 41,667 39,820 144,478 136,679 Depreciation and amortization 37,926 60,897 95,778 114,067 Other operating (income) expense, net (2,228) 9,002 (3,484) 8,019 1,205,289 1,042,628 3,484,759 3,024,621 INCOME FROM OPERATIONS 191,887 117,422 587,231 400,449 INCOME FROM 50% OWNED JOINT VENTURES 10,188 39,641 42,217 103,018 INCOME BEFORE OTHER EXPENSES AND INCOME TAXES 202,075 157,063 629,448 503,467 OTHER EXPENSES Interest, net 18,326 16,147 32,238 36,580 Foreign exchange (gain) loss, net (3,585) (2,702) (7,854) (891) Amortization of deferred financing costs 1,800 711 3,176 2,120 Minority interest 4,948 - 14,834 - 21,489 14,156 42,394 37,809 INCOME BEFORE INCOME TAXES 180,586 142,907 587,054 465,658 INCOME TAX EXPENSE 56,772 51,471 190,577 157,744 NET INCOME $123,814 $91,436 $396,477 $307,914 EARNINGS PER COMMON SHARE - BASIC $0.41 $0.30 $1.30 $1.01 EARNINGS PER COMMON SHARE - DILUTED $0.40 $0.30 $1.29 $1.01 Effective January 1, 2007, the Company adopted Financial Accounting Standards Board (“FASB”) Staff Position No. AUG-AIR-1, “Accounting for Planned Major Maintenance Activities”.This guidance specifically precludes the use of the previously acceptable “accrue in advance” method of accounting for these activities.In compliance with this new guidance, the Company has retroactively adjusted the Condensed Consolidated Statements of Earnings for the three months and nine months ended September 30, 2006 resulting in a decrease in net income of $4.6 million and $1.4 million, respectively.Additionally, the Company also adjusted the Condensed Consolidated Balance Sheet and Condensed Consolidated Statement of Changes in Shareholders’ Equity for the year ended December 31, 2006 resulting in an increase in shareholders’ equity of $1.3 million. 7 GERDAU AMERISTEEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (US$ in thousands, except earnings per share data) (Unaudited) September 30, December 31, 2007 2006 As Amended ASSETS Current Assets Cash and cash equivalents $113,844 $109,236 Restricted cash - 498 Short-term investments 104,219 123,430 Accounts receivable, net 816,411 460,828 Inventories 1,203,091 820,485 Deferred tax assets 28,058 38,538 Costs and estimated earnings in excess of billings on uncompleted contracts 2,570 2,977 Income taxes receivable 23,986 23,623 Other current assets 29,461 17,428 Total Current Assets 2,321,640 1,597,043 Investments in 50% Owned Joint Ventures 159,219 167,466 Property, Plant and Equipment, net 1,964,490 1,119,458 Goodwill 3,019,984 252,599 Intangibles 598,333 9,216 Deferred Financing Costs 49,772 12,029 Deferred Tax Assets 11,794 12,948 Other Assets 20,439 5,629 TOTAL ASSETS $8,145,671 $3,176,388 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable and accrued liabilities $462,706 $317,425 Accrued salaries, wages and employee benefits 175,233 110,237 Accrued interest 22,247 20,909 Income taxes payable 19,058 19,478 Accrued sales, use and property taxes 14,948 8,024 Current portion of long-term environmental reserve 3,129 12,238 Billings in excess of costs and estimated earnings on uncompleted contracts 24,806 15,443 Other current liabilities 35,949 19,629 Current portion of long-term borrowings 1,150,123 214 Total Current Liabilities 1,908,199 523,597 Long-term Borrowings, Less Current Portion 3,205,349 431,441 Accrued Benefit Obligations 264,626 238,503 Long-term Environmental Reserve, Less Current Portion 11,987 9,993 Other Liabilities 62,476 38,082 Deferred Tax Liabilities 445,967 53,733 Minority Interest 34,857 27,581 TOTAL LIABILITIES 5,933,461 1,322,930 Contingencies, commitments and guarantees Shareholders' Equity Capital stock 1,020,153 1,016,287 Retained earnings 1,120,444 828,998 Accumulated other comprehensive income 71,613 8,173 TOTAL SHAREHOLDERS' EQUITY 2,212,210 1,853,458 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $8,145,671 $3,176,388 8 GERDAU AMERISTEEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (US$ in thousands, except earnings per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, 2007 2006 2007 2006 As Amended As Amended OPERATING ACTIVITIES Net income $123,814 $91,436 $396,477 $307,914 Adjustment to reconcile net income to net cash provided by operating activities: Minority interest 4,948 - 14,834 - Depreciation and amortization 37,926 60,897 95,778 114,067 Amortization of deferred financing costs 1,800 711 3,176 2,120 Write off unamortized fair value market adjustment - 5,604 - 5,604 Deferred income taxes (11,247) 2,724 (991) 12,045 Loss (gain) on disposition of property, plant and equipment 2,616 - 2,907 (8,914) Income from 50% owned joint ventures (10,188) (39,641) (42,217) (103,018) Distributions from 50% owned joint ventures 20,424 30,423 52,078 91,576 Melt shop closure expenses - 9,400 - 9,400 Compensation (benefit) cost from share-based awards (2,146) (1,553) 14,859 30,571 Excess tax benefits from share-based payment arrangements (135) (320) (1,124) (1,461) Changes in operating assets and liabilities, net of acquisitions: Accounts receivable 15,021 55,000 (149,247) (75,916) Inventories (13,932) (37,339) (23,254) 13,410 Other assets (30,239) 1,628 (7,396) 633 Liabilities 70,093 (67,514) 52,666 (11,909) NET CASH PROVIDED BY OPERATING ACTIVITIES 208,755 111,456 408,546 386,122 INVESTING ACTIVITIES Additions to property, plant and equipment (40,864) (60,754) (133,650) (148,707) Proceeds received from the disposition of property, plant and equipment 122 - 1,287 14,110 Acquisitions (4,248,774) 4,399 (4,253,762) (110,438) Opening cash from acquisitions 528,823 - 528,823 22,371 Change in restricted cash 504 (5) 498 (19) Purchases of short-term investments (130,581) (319,135) (592,239) (1,209,680) Sales of short-term investments 153,820 387,000 611,450 1,037,030 NET CASH (USED IN) PROVIDED BY INVESTING ACTIVITIES (3,736,950) 11,505 (3,837,593) (395,333) FINANCING ACTIVITIES Proceeds from issuance of new debt 4,051,213 - 4,070,721 - Payments on term borrowings (150,072) (843) (150,226) (4,413) Additions to deferred financing costs (40,305) - (40,826) (404) Retirement of bonds (341,644) (88,493) (341,644) (88,493) Retirement of convertible debentures - (111,990) - (111,990) Cash dividends (6,109) (6,099) (100,726) (85,286) Distributions to subsidiary's minority shareholder (2,392) - (7,557) - Proceeds from issuance of employee stock purchases 599 191 1,216 1,028 Excess tax benefits from share-based payment arrangements 135 320 1,124 1,461 NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 3,511,425 (206,914) 3,432,082 (288,097) Effect of exchange rate changes on cash and cash equivalents 1,009 (2) 1,573 303 (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (15,761) (83,955) 4,608 (297,005) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 129,605 201,209 109,236 414,259 CASH AND CASH EQUIVALENTS AT END OF PERIOD $113,844 $117,254 $113,844 $117,254 9
